328 S.W.3d 817 (2010)
James L. BAKER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71959.
Missouri Court of Appeals, Western District.
December 30, 2010.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
James Baker appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Baker contends that the motion court erred in denying his motion because: (1) trial counsel incorrectly advised Baker that if he entered a guilty *818 plea to charges of sexual assault and witness tampering he would be eligible for parole after serving a portion of his sentences when, in fact, a conviction for witness tampering renders a defendant parole ineligible, and (2) no adequate factual basis to support his guilty plea to sexual abuse was established. We affirm. Rule 84.16(b).